Exhibit 10.2

FOURTH AMENDMENT TO REVOLVING CREDIT NOTE

THIS AMENDMENT AGREEMENT is made as of the 15th day of May, 2012 among TNP SRT
SECURED HOLDINGS, LLC, a Delaware limited liability company, TNP SRT SAN
JACINTO, LLC, a Delaware limited liability company, TNP SRT CRAIG PROMENADE,
LLC, a Delaware limited liability company, TNP SRT MORNINGSIDE MARKETPLACE, LLC,
a Delaware limited liability company, TNP SRT COCHRAN BYPASS, LLC, a Delaware
limited liability company, TNP SRT ENSENADA SHOPPING CENTER, LLC, a Delaware
limited liability company, TNP SRT TURKEY CREEK, LLC, a Delaware limited
liability company, and TNP SRT AURORA COMMONS, LLC, a Delaware limited liability
company (individually and collectively, jointly and severally the “Maker”), and
KEYBANK NATIONAL ASSOCIATION, a national banking association, having an address
at 225 Franklin Street, 18th Floor, Boston, Massachusetts 02110 (“Payee”).

W I T N E S S E T H   T H A T:

WHEREAS, the Maker has executed and delivered to the Payee a certain Revolving
Credit Note dated as of December 17, 2010 in the principal amount of
$35,000,000, as amended by that certain Amendment to Revolving Credit Note,
dated May 26, 2011, that certain Second Amendment to Revolving Credit Note,
dated September 22, 2011, and that certain Third Amendment to Revolving Credit
Note, dated January 9, 2012, and as further amended and affected by various
Joinder Agreements and Letter Agreements executed in connection therewith
pursuant to which some of the Makers were added and removed as co-makers, which
Note, amendments to the Note, Joinder Agreements and Letter Agreements are
hereby incorporated by reference herein and made a part hereof (the “Note”);

WHEREAS, the parties hereto acknowledge that, as of April 30, 2012, the maximum
principal amount of the Note was scheduled automatically to decrease from
$43,000,000 to $35,000,000;

WHEREAS, the parties hereto desire to amend the Note in the manner hereinafter
set forth;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. This Note is hereby amended to increase the principal amount of the Note from
$43,000,000 to $60,000,000 or the aggregate unpaid principal amount outstanding
under the Note, whichever is less; but any amounts in excess of $45,000,000
shall be repaid by December 1, 2012.

2. All references to the Note in the Loan Documents shall be deemed to include
this amendment to the Note and any other amendments which may be executed. This
Amendment may be executed in counterparts, each of which is an original and all
of which together constitute one document.



--------------------------------------------------------------------------------

3. Except as modified and amended hereby, the Note shall remain in full force
and effect and is in all other respects ratified and confirmed.

(Signatures on next page)

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year indicated above.

 

PAYEE:   KEYBANK NATIONAL ASSOCIATION   By:  

/s/ Christopher T. Neil

    Christopher T. Neil     Senior Relationship Manager MAKER:   TNP SRT SECURED
HOLDINGS, LLC, a Delaware limited liability company   By:   TNP Strategic Retail
Operating Partnership, LP, its sole member     By:   TNP Strategic Retail Trust,
Inc., its general partner     By:  

/s/ James Wolford

     

     Print Name: James Wolford

     Title: Chief Financial Officer

  TNP SRT SAN JACINTO, LLC, a Delaware limited liability company   By   TNP SRT
Secured Holdings, LLC, a Delaware limited liability company, its Sole Member    
By:   TNP Strategic Retail Operating Partnership, LP, a Delaware limited
partnership, its Sole Member       By:   TNP Strategic Retail Trust, Inc., a
Maryland corporation, its General Partner     By:  

/s/ James Wolford

     

     Print Name: James Wolford

     Title: Chief Financial Officer

[Fourth Amendment to Revolving Credit Note (TNP SRT Line)]



--------------------------------------------------------------------------------

  TNP SRT CRAIG PROMENADE, LLC, a Delaware limited liability company   By   TNP
SRT Secured Holdings, LLC, a Delaware limited liability company, its Sole Member
    By:   TNP Strategic Retail Operating Partnership, LP, a Delaware limited
partnership, its Sole Member       By:   TNP Strategic Retail Trust, Inc., a
Maryland corporation, its General Partner     By:  

/s/ James Wolford

     

     Print Name: James Wolford

     Title: Chief Financial Officer

  TNP SRT MORNINGSIDE MARKETPLACE, LLC, a Delaware limited liability company  
By   TNP SRT Secured Holdings, LLC, a Delaware limited liability company, its
Sole Member     By:   TNP Strategic Retail Operating Partnership, LP, a Delaware
limited partnership, its Sole Member       By:   TNP Strategic Retail Trust,
Inc., a Maryland corporation, its General Partner     By:  

/s/ James Wolford

     

     Print Name: James Wolford

     Title: Chief Financial Officer

[Fourth Amendment to Revolving Credit Note (TNP SRT Line)]



--------------------------------------------------------------------------------

  TNP SRT COCHRAN BYPASS, LLC, a Delaware limited liability company   By   TNP
SRT Secured Holdings, LLC, a Delaware limited liability company, its Sole Member
    By:   TNP Strategic Retail Operating Partnership, LP, a Delaware limited
partnership, its Sole Member       By:   TNP Strategic Retail Trust, Inc., a
Maryland corporation, its General Partner       By:  

/s/ James Wolford

             Print Name: James Wolford              Title: Chief Financial
Officer   TNP SRT ENSENADA SHOPPING CENTER, LLC, a Delaware limited liability
company   By   TNP SRT Secured Holdings, LLC, a Delaware limited liability
company, its Sole Member     By:   TNP Strategic Retail Operating Partnership,
LP, a Delaware limited partnership, its Sole Member       By:   TNP Strategic
Retail Trust, Inc., a Maryland corporation, its General Partner       By:  

/s/ James Wolford

             Print Name: James Wolford              Title: Chief Financial
Officer

[Fourth Amendment to Revolving Credit Note (TNP SRT Line)]



--------------------------------------------------------------------------------

  TNP SRT TURKEY CREEK, LLC, a Delaware limited liability company   By   TNP SRT
Secured Holdings, LLC, a Delaware limited liability company, its Sole Member    
By:   TNP Strategic Retail Operating Partnership, LP, a Delaware limited
partnership, its Sole Member       By:   TNP Strategic Retail Trust, Inc., a
Maryland corporation, its General Partner       By:  

/s/ James Wolford

             Print Name: James Wolford              Title: Chief Financial
Officer   TNP SRT AURORA COMMONS, LLC, a Delaware limited liability company   By
  TNP SRT Secured Holdings, LLC, a Delaware limited liability company, its Sole
Member     By:   TNP Strategic Retail Operating Partnership, LP, a Delaware
limited partnership, its Sole Member       By:   TNP Strategic Retail Trust,
Inc., a Maryland corporation, its General Partner       By:  

/s/ James Wolford

             Print Name: James Wolford              Title: Chief Financial
Officer

[Fourth Amendment to Revolving Credit Note (TNP SRT Line)]